Continuation Sheet
Continuation of 12: Because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Applicant contends that Walker fails to suggest a “shaped transfer article.” This is not persuasive. The instant specification defines “shaped” accordingly:
[0027] As used herein, the term “shaped” refers to a first major surface of an object that is non-planar, for example, having at least a 1, 3, 5 or even 10 degree angle from a plane. In some embodiments, the first major surface of the shaped transfer articles and/or shaped finished articles of the present disclosure comprise a planar region, however, the major surface of the article comprises at least one portion, which deviates from a plane. In some embodiments, the shaped articles of the present disclosure are a three-dimensional shape such as a hemisphere, rectangle, cube, and polyhedron. In some embodiments, the corners or edges of the shaped article can have sharp angles, such as 90 degree angles or more acute angles. In some embodiments, the shaped articles have more gradual contours, such as, for example, sloped or curved edges.
However, Walker teaches its articles may be embossed (page 15, lines 25-35) which would have suggested to one of ordinary skill in the art at the time of invention an article wherein “a first major surface of an object that is non-planar” or a “major surface of the article comprises at least one portion, which deviates from a plane;” so, Walker would have suggested that of a “shaped transfer article” according to the broadest reasonable interpretation in light of the specification standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL

Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783